DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are pending and will be examined in the U.S. National stage application.  

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract is objected to because it contains 176 words which is greater than 150 words.  One way to obviate this rejection is to remove the reference numeral descriptors which will lower the Abstract’s word count to an acceptable 150 words.   
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 2 and 13 and claims dependent thereon
	Claim 2 recites that that “the first axially extending passage is a concentric passage”.  This limitation makes the claim indefinite in that it is not understood what structure(s) of Applicants’ scroll compressor (10, Figs. 1 and 2) the first axially extending passage (94, Fig. 4) is in relation to that would make the first axially extending passage (94) “a concentric passage” as recited.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0066656 (Perevozchikov et al.; published on March 8, 2018) (PEREVOZCHIKOV).  
	In reference to Claim 1, PEREVOZCHIKOV discloses
		A compressor (scroll compressor 10, ¶s 0002 and 0051, line 1, Figs. 1-6) comprising: 
			a compression mechanism (compression mechanism 14, ¶ 0051, lines 2 and 3, Figs. 1 and 2); and 
			a driveshaft (driveshaft 50, ¶ 0055, lines 1-3) driving the compression mechanism (14, ¶ 0055, lines 3-7), the driveshaft (50) including a first axially extending passage (first channel 102, ¶ 0064, line 1, Fig. 2), a second axially extending passage (third channel 108, ¶ 0064, line 12, Fig. 2), and a lubricant distribution passage (second channel 104, ¶ 0064, lines 6-8; “lubricant fluid…may flow through the first and second channels 102, 104”, ¶ 0064, lines 7-11, Fig. 2), wherein: 
			the first axially extending passage (102) and the second axially extending passage (108) are radially offset from each other and intersect each other at an overlap region (the area in the middle of Fig. 2 where channels 102 and 108 intersect/join with each other), 
			the first and second axially extending passages (102, 108) are in fluid communication with each other at the overlap region (the area in the middle of Fig. 2 where channels 102 and 108 intersect/join with each other, Fig. 2),
			the lubricant distribution passage (104) extends from the first axially extending passage (102) through an outer diametrical surface (outer radial surface 62 of driveshaft 50, ¶ 0056, lines 3 and 4) of the driveshaft (50, Fig. 2), 
			the lubricant distribution passage (104) is disposed at a first axial distance (M1, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) from a first axial end (first end 52 of driveshaft 50, ¶ 0056, lines 2 and 3) of the driveshaft (50), 
			a first axial end (N, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) of the overlap region (the area in the middle of Fig. 2 where 102 and 108 intersect/join with each other, Fig. 2) is disposed at a second axial distance (M2, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) from the first axial end (52) of the driveshaft (50), 
			the first axial distance (M1) is greater than the second axial distance (M2; distance M1 is a relatively greater distance than the distance M2 as shown in Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV).  
	

	In reference to Claim 12, PEREVOZCHIKOV discloses	
		A compressor (scroll compressor 10, ¶s 0002 and 0051, line 1, Figs. 1-6) comprising: 
			a compression mechanism (compression mechanism 14, ¶ 0051, lines 2 and 3, Figs. 1 and 2); and 
			a driveshaft (driveshaft 50, ¶ 0055, lines 1-3) driving the compression mechanism (14), the driveshaft (50) including a first axially extending passage (first channel 102, ¶ 0064, line 1), a second axially extending passage (third channel 108, ¶ 0064, line 12), and a lubricant distribution passage (second channel 104, ¶ 0064, lines 6-8; “lubricant fluid…may flow through the first and second channels 102, 104”, ¶ 0064, lines 7-11), wherein: 
			the first axially extending passage (102) and the second axially extending passage (104) are radially offset from each other and intersect each other at an overlap region (the area in the middle of Fig. 2 where channels 102 and 108 intersect/join with each other), 
			the lubricant distribution passage (104) includes an inlet (O, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV; flow arrow within channel 104 indicates inlet is an inlet) disposed at the first axially extending passage (102) and an outlet (P, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV; flow arrow within channel 104 indicates P is an outlet) disposed at an outer diametrical surface (outer radial surface 62 of driveshaft 50, ¶ 0056, lines 3 and 4) of the driveshaft (50), 
			the inlet (O) of the lubricant distribution passage (104) is aligned in an axial direction with at least a portion of the overlap region (the area in the middle of Fig. 2 where channels 102 and 108 intersect/join with each other, Fig. 2), 
			the axial direction is a direction extending along a rotational axis (rotation axis A, ¶ 0055, lines 1-3, Fig. 1) of the driveshaft (50).

    PNG
    media_image1.png
    573
    711
    media_image1.png
    Greyscale


Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV

	In reference to Claims 2 and 13, PEREVOZCHIKOV further discloses that the first axially extending passage (102, Fig. 2) is a concentric passage (102 is at least concentric with the eccentric portion of 50 as shown in Fig. 2) extending through the first axial end (N, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) of the driveshaft (50).  
	In reference to Claims 3 and 14, PEREVOZCHIKOV also discloses that a longitudinal axis (with Axis W defined where shown in Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV this placement of longitudinal Axis W is radially offset from rotational axis A) of the second axially extending passage (108, Fig. 2) is radially offset from a rotational axis (rotational axis A, ¶ 0055, lines 1-3, Fig. 1) of the driveshaft (50).  
	In reference to Claims 4 and 15, PEREVOZCHIKOV further discloses that the second axially extending passage (108, Fig. 2) extends through a second axial end (the second axial end of 50 is at right end of 50 as shown in Fig. 2 opposite from the first axial end 52) of the driveshaft (50).  
	In reference to Claims 5 and 16, PEREVOZCHIKOV also discloses that the longitudinal axis (Axis W, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) of the second axially extending passage (108) is parallel to the rotational axis (axis A, Fig. 1) of the driveshaft (50).  
	In reference to Claims 6 and 17, PEREVOZCHIKOV further discloses that a longitudinal axis (Axis Z, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) of the lubricant distribution passage (104, Fig. 2) extends through the overlap region (the area in the middle of Fig. 2 where channels 102 and 108 intersect/join with each other, Fig. 2).  
	In reference to Claims 7 and 18, PEREVOZCHIKOV also discloses that the longitudinal axis (Axis Z, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV) of the lubricant distribution passage (104) is perpendicular to a rotational axis (axis A, Fig. 1) of the driveshaft (50).  
	In reference to Claims 9 and 20, PEREVOZCHIKOV further discloses that the compression mechanism (14, Figs. 1 and 2) is a scroll-type compression mechanism (14 is associated with a scroll compressor making 14 a kind of scroll-type compression mechanism, ¶ 0002).  
	In reference to Claim 23, PEREVOZCHIKOV further discloses that the rotational axis (axis A, Fig. 1) of the driveshaft (50) is positioned at an angle of 0-20 degrees relative to horizontal (PEREVOZCHIKOV describes that compressor 10 are suitable for many types of compressors such as a horizontal compressor (¶ 0051, lines 4-18) where the driveshaft is positioned at an angle of zero (0) degrees relative to horizontal).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PEREVOZCHIKOV in view of WO2017/0190651 A1 (Cui et al.; published on November 9, 2017) (CUI) (US2019/0145414 is the English Translation of WO2017/190651 A1 and is listed on the PTO-892 form; the citations listed in the rejections below are taken from the English Translation US2019/0145414).   
	In reference to Claims 8 and 19, PEREVOZCHIKOV teaches that the scroll compressor includes a shell assembly (22 + 26, in combination, Fig. 1) and an oil sump (¶ 0053, last line), however, PEREVOZCHIKOV does not teach a partition, a bearing housing assembly, a first pump, and a second pump and features associated therewith.  
CUI teaches a compressor (Abstract, first two lines, Figs. 1-8) that includes
			the shell assembly having a partition (partition plate 60, ¶ 0033, lines 1-3, Figs. 1 and 2) defining a primary oil sump (in motor compartment CM, ¶ 0042, last two lines) and a secondary oil sump (oil compartment CO, ¶ 0042, last two lines); 
			a bearing housing assembly (first bearing housing 50, ¶ 0031, line 4) supporting the driveshaft (30, ¶ 0030, second to last line) and extending through a central opening in the partition (60, see Fig. 2), the bearing housing assembly (50) including an oil-transferring passage (first oil suction pipe 82) that provides fluid communication between the secondary and primary oil sumps (CM and CO); 
			a first pump (first pump 80, ¶ 0042, line 1) attached to the driveshaft (30) and pumping oil from the secondary oil sump to the primary oil sump via the oil-transferring passage (first oil suction pipe 82, ¶ 0042, especially last two lines of ¶ 0042; pumping of oil form motor compartment CM into the oil compartment CO); and 
			a second pump (second pump 90, ¶ 0043, line 1) attached to the driveshaft (30) and pumping oil from the primary oil sump (CO) into the first axially extending passage (34a) in the driveshaft (30, ¶ 0043, especially last three lines of ¶ 0043).
	Thus, it would be obvious to the PHOSITA before the effective filing date of the invention to utilize a partition, a bearing housing assembly, a first pump, and a second pump and features associated therewith as taught by CUI and incorporate this feature into the sump of PEREVOZCHIKOV’s compressor for at least the benefit of being able to effectively supply oil into the driveshaft so that the compressor is properly lubricated and which also assists to improve the power, cooling capacity, and energy efficiency ratio of the compressor as expressly described by CUI (¶ 0042, last two lines and ¶ 0043, last three lines, and ¶ 0045, lines 5-8).   


Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PEREVOZCHIKOV.
		In reference to Claims 10 and 21, while PEREVOZCHIKOV teaches that an axial length of the overlap region has a dimensional relationship to a diameter of the first axially extending passage as shown in Fig. 2 of PEREVOZCHIKOV, PEREVOZCHIKOV does not explicitly call out that an axial length of the overlap region is at least 1.5 times larger than a diameter of the first axially extending passage.  A person of ordinary skill in the art (PHOSITA) would understand that such a specific dimensional relationship can be optimized (MPEP 2144.05, II., A) and constructed into the driveshaft of the scroll compressor depending on the lubrication requirements and application of need of the scroll compressor. 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an axial length of the overlap region has a dimensional relationship to a diameter of the first axially extending passage as taught by PEREVOZCHIKOV and further optimize this relationship so that an axial length of the overlap region is at least 1.5 times larger than a diameter of the first axially extending passage and incorporate such a feature into PEREVOZCHIKOV’s scroll compressor for the benefit of providing an adequate flow of oil from the driveshaft and through the bearings as expressly described by PEREVOZCHIKOV (¶ 0002).       
	In reference to Claims 11 and 22, while PEREVOZCHIKOV teaches that the lubricant distribution passage (104) is disposed a third axial distance from the first axial end of the overlap region (as compared to distance M1 and distance M2, Examiner’s ANNOTATED Fig. 2 of PEREVOZCHIKOV), PEREVOZCHIKOV does not explicitly call out that the third axial distance is at least half of the diameter of the first axially extending passage.  The PHOSITA would understand that such a specific dimensional relationship for the third axial distance can be optimized (MPEP 2144.05, II., A) and constructed into the driveshaft of the scroll compressor depending on the lubrication requirements for the bearings and the application of need of the scroll compressor. 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the lubricant distribution passage being disposed at a third axial distance from the first axial end of the overlap region as taught by PEREVOZCHIKOV and further optimize this relationship so that that the third axial distance is at least half of the diameter of the first axially extending passage and incorporate such a feature into PEREVOZCHIKOV’s scroll compressor for the benefit of providing an adequate flow of oil through the shaft to lubricated the bearings as expressly described by PEREVOZCHIKOV (¶ 0002).   

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2018/0223850 and US20170002816 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday July 25, 2022	

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746